RUDDICK CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT

               THIS AWARD AGREEMENT, made and entered into as of the ____ day of
_____________, 200__, (the "Grant Date") by and between Ruddick Corporation, a
North Carolina corporation (the "Corporation") and the optionee (the
"Participant") set forth on the attached Notice of Grant of Stock Options and
Option Agreement.

              WHEREAS, the Corporation has adopted the Ruddick Corporation 1995
Comprehensive Stock Option Plan, the Ruddick Corporation 1997 Comprehensive
Stock Option and Award Plan, the Ruddick Corporation 2000 Comprehensive Stock
Option and Award Plan and the Ruddick Corporation 2002 Comprehensive Stock
Option and Award Plan (collectively, "Stock Option Plans" and individually,
"Stock Option Plan"); and

              WHEREAS, the Participant is employed by the Corporation or one of
its Subsidiaries and therefore is eligible to receive an option under the Stock
Option Plans; and

              WHEREAS, pursuant to the terms of the Stock Option Plans, the
Participant may be granted a Nonqualified Stock Option under the Stock Option
Plans;

             NOW, THEREFORE, the Corporation and the Participant agree as
follows:

              1.         Subject to the terms and conditions set forth herein,
in the attached Notice of Grant of Stock Options and Option Agreement (the
"Notice") and in the Stock Option Plan identified in the Notice (the "Plan"),
the Corporation grants to the Participant, during the period commencing on the
Grant Date and ending on the expiration date specified in the Notice (the
"Option Period"), the right to purchase from the Corporation (the "Stock
Option"), up to but not exceeding in the aggregate that number of shares of the
Corporation's common stock (the "Common Stock") set forth in the Participant's
Notice at the price per share specified in the Notice (the "Option Price"), and
the Stock Option may be exercised during the Option Period in accordance with
the vesting schedule set forth in the Notice.

             2.         To the extent not previously exercised, the vested
portions of the Stock Option shall accumulate and shall be exercisable by the
Participant in any subsequent year included in the Option Period; provided,
however, that the Stock Option shall be subject to termination before the
expiration of the Option Period as provided in Sections 4 hereof. 
Notwithstanding any provision of this Award Agreement, the Plan or the
Participant's Notice to the contrary, no portion of the Stock Option may be
exercised after expiration of the Option Period.

             3.         Notwithstanding any vesting period contained in the
Participant's Notice, in the event that the Participant retires with the consent
of the Corporation or any of its Subsidiaries, or the Participant ceases to be
employed by the Corporation or one of its Subsidiaries by reason of the
Participant's death or Disability (defined as an injury or illness resulting in
the inability of a Participant to engage in the Participant's profession by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which is to last or can be expected to last for a
continuous period of not less than twelve months), the Stock Option

 

--------------------------------------------------------------------------------

 

granted hereby, to the extent that such Stock Option has not previously expired
or been terminated or exercised, shall become fully exercisable and vested and
shall remain exercisable until exercised by the Participant or terminated in
accordance with Section 4 hereof.

            Retirement by the Participant, in accordance with the provisions of
any retirement plan of the Corporation in which the Participant was a
participant on the date of termination of employment, at the normal retirement
date under such retirement plan, or if such date is not so determinable, then at
or after the attainment of age 65 by the Participant, shall constitute a
retirement with the consent of the Corporation for the purposes of this Award
Agreement.  As provided in Section 12 hereof, the Committee shall have absolute
and uncontrolled discretion to determine whether any other termination of the
Participant's employment is to be considered as retirement with the consent of
the Corporation for the purposes of this Award Agreement and whether an
authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Award Agreement.

           4.         The Stock Option hereby granted shall terminate and be of
no force or effect upon the first to occur of the following events:

> (a)        The expiration of the Option Period;
> 
> (b)        If the Participant's employment is terminated for cause (as
> determined by the Committee in its sole discretion) by the Corporation or any
> of its Subsidiaries, the date of such termination; provided, however, that in
> such event the unvested and unexercised portion, if any, of the Participant's
> Stock Option shall expire and terminate immediately upon such termination of
> employment;
> 
> (c)        Except as set forth in Section 4(b) and 4(d) hereof, the expiration
> of three months after the Participant ceases to be employed by the Corporation
> or one of its Subsidiaries (in the event the Participant ceases to be employed
> by the Corporation or one of its Subsidiaries by reason of retirement with the
> consent of the Corporation this Stock Option, to the extent that it has not
> previously expired or been exercised, shall become fully exercisable and
> vested as provided in Section 3 hereof);
> 
> (d)        If the Participant (i) ceases to be employed by the Corporation or
> one of its Subsidiaries by reason of the Participant's death or Disability or
> (ii) dies within three (3) months after the Participant ceases to be employed
> by the Corporation or one of its Subsidiaries, except in the case of 4(b)
> hereof, (in the event the Participant ceases to be employed by the Corporation
> or one of its Subsidiaries by reason of the Participant's death, Disability or
> retirement with the consent of the Corporation this Stock Option, to the
> extent that it has not previously expired or been exercised, shall become
> fully exercisable and vested as provided in Section 3 hereof), the first to
> occur of (A) the expiration of one (1) year after such date of death or
> Disability and (B) the end of the Option Period.  During such period the Stock
> Option may be exercised by the Participant (in the case of Disability) or the
> person to whom the Participant's rights hereunder shall have passed by will or
> by the laws of descent and distribution.

2

--------------------------------------------------------------------------------

            5.         The Stock Option hereby granted shall be exercised by the
Participant by written notice (signed by the Participant or the Participant's
successors) delivered to the Corporation at its offices at 301 South Tryon
Street, Suite 1800, Charlotte, North Carolina 28202, Attention: Corporate
Secretary, or such other address to which the Corporation's office may be
relocated, from time to time, on any business day, specifying the whole number
of shares the Participant then desires to purchase.  Full payment for such
shares of Common Stock being acquired hereunder must be made at the time the
option is exercised and  may be made in cash for an amount in U.S. dollars equal
to the price of such shares being acquired as described in the Participant's
Notice.  Payment may also be made in shares of Common Stock previously held by
the Participant or by combining cash and shares previously held.  Payment in
shares may be made with shares received upon the exercise or partial exercise of
the Stock Option hereby granted, whether or not involving a series of exercises
or partial exercises and whether or not share certificates for such shares
surrendered have been delivered to the Participant.  Shares of Common Stock
previously held by the Participant, and surrendered in accordance with rules and
regulations adopted by the Committee for the purpose of making full or partial
payment of the price, shall be valued for such purpose at the Fair Market Value
thereof on the date the Stock Option is exercised.  As soon as practicable after
said notice shall have been received, the Corporation shall deliver to the
Participant a stock certificate registered in the Participant's name
representing the shares acquired under this Stock Option, or electronically
transfer such shares to the Participant's broker, as directed.

              6.         The Stock Option granted hereunder is a Nonqualified
Option and is not intended to qualify for tax treatment under Code Section 422.

              7.         As permitted under the terms of the Plan, the
Participant may transfer the Stock Option for no consideration to or for the
benefit of one or more members of the Participant's Immediate Family (including,
without limitation, to a trust for the benefit of the Participant and/or one or
more members of the Participant's Immediate Family or corporation, partnership
or limited liability company established and controlled by the Participant
and/or one or members of the Participant's Immediate Family).  Any transferee
shall remain subject to all terms and conditions applicable to such Stock Option
prior to such transfer, including all provisions of this Agreement.  The
Participant should consult with his tax advisor concerning the tax implications
of transferring all or part of the Stock Option granted hereunder.  Any transfer
of all or part of the Stock Option shall be made with notice to the Committee on
forms approved by the Committee.

              8.         Whenever the word "Participant" is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the estate, personal representative, or
beneficiary to whom this Stock Option may be transferred pursuant to Section 7
hereof or by will or by the laws of descent and distribution, it shall be deemed
to include such person.

              9.         The Participant shall not be deemed for any purpose to
be a shareholder of the Corporation with respect to any shares as to which this
Stock Option shall not have been exercised and payment made as herein provided
and a stock certificate for such shares actually issued to the Participant.  No
adjustment will be made for dividends or other rights for which the record date
is prior to the date of such issuance.

 

3

--------------------------------------------------------------------------------

              10.       In addition to and notwithstanding anything to the
contrary contained in the Plan, in the event of (i) the adoption of a plan of
merger or consolidation of the Corporation with any other corporation or
association as a result of which the holders of the voting capital stock of the
Corporation as a group would receive less than 50% of the voting capital stock
of the surviving or resulting corporation, (ii) the approval by the Board of
Directors of the Corporation of an agreement providing for the sale or transfer
(other than as security for obligations of the Corporation) of substantially all
the assets of the Corporation, or (iii) in the absence of a prior expression of
approval of the Board of Directors, the acquisition of more than 20% of the
Corporation's voting capital stock by any person within the meaning of Section
13(d)(3) of the Act, other than a person, or group including a person, who
beneficially owned, as of the Effective Date of the Plan, more than 5% of the
Corporation's securities; then, the Stock Option granted hereunder shall become
immediately exercisable in full, subject to any appropriate adjustments in the
number of shares subject to the Stock Option and the Option Price, and shall
remain exercisable for the remaining term of such Stock Option, regardless of
any provision contained herein, in the Plan or in the Participant's Notice
limiting the exercisability of the Stock Option or any portion thereof for any
length of time, but subject to all of the terms hereof (including Section 4
hereof) and of the Plan not inconsistent with this paragraph.

             The existence of this Stock Option shall not affect in any way the
right or power of the Corporation or its subsidiaries to make adjustments,
reclassifications, reorganizations or other changes in the Corporation's capital
structure or its business, or to issue any bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or to merge or consolidate, or to dissolve
or liquidate, or to sell or transfer all or any part of its assets or business,
or any other corporation act or proceeding, whether of a similar character or
otherwise.

             11.       Anything in this Amend Agreement or the Participant's
Notice to the contrary notwithstanding, if, at any time specified herein for the
issue of shares to the Participant, any law, or any regulation or requirement of
the Securities and Exchange Commission or any other governmental authority
having jurisdiction in the premises, shall require either the Corporation or the
Participant to take any action in connection with the shares of Common Stock
then to be issued, the issue of such shares shall be deferred until such action
shall have been taken; the Corporation shall be under no obligation to take such
action; and the Corporation shall have no liability whatsoever as a result of
the non-issuance of such shares, except to refund to the Participant any
consideration tendered in respect of the exercise price.

            12.       Any dispute or disagreement which shall arise under, or as
a result of, or pursuant to, this Award Agreement or the Participant's Notice
shall be determined by or in the manner specified by the Committee in its
absolute and uncontrolled discretion, and the determinations or interpretations
by the Committee shall be final, binding and conclusive on all persons affected
thereby.  The Plan and Award Agreement may be amended, modified, discontinued or
terminated as provided in the Plan.

            13.       Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows:  to the Corporate
Secretary of the Corporation, at 301 South Tryon Street, Suite 1800, Charlotte,
North Carolina 28202, or at such other address as the Corporation, by notice to
the

4

--------------------------------------------------------------------------------

Participant, may designate in writing from time to time; to the Participant, at
the Participant's address as shown on the records of the Corporation, or at such
other address as the Participant, by notice to the Corporation, may designate in
writing from time to time.

             14.       This Agreement is subject in all respects to the terms
and conditions contained in the Plan and the Participant's Notice, copies of
which are attached hereto and incorporated herein by reference.  All capitalized
terms used but not defined herein shall have the same meaning as set forth in
the Plan, unless the context clearly indicates otherwise.

 

5